DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/19/2021 has been entered.

Preliminary Remarks
This is a reply to the amendments filed on 01/19/2021, in which, claims 1 and 10 have been amended. Claims 1-3, 5-11, and 13-16 remain pending in the present application with claims 1 and 10 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Regarding the outstanding 35 U.S.C. §112(a) rejections, Applicants have amended the claims 1 and 10 rendering the invocation moot. Therefore, the outstanding 35 U.S.C. §112(a) rejections of claims 1-3, 5-11, and 13-16 have been withdrawn.
Applicant's arguments filed on 01/19/2021 with respect to amended claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raghoebardajal et al. (US 20150054734 A1, hereinafter referred to as “Raghoebardajal”) in view of Wilson et al. (US 20170262703 A1, hereinafter referred to as “Wilson”).
Regarding claim 1, Raghoebardajal discloses a virtual reality (VR) head-mounted apparatus, comprising: 
a convex lens on a side of the VR head-mounted apparatus close to an eye of a user when the user wears the VR head-mounted apparatus (see Raghoebardajal, FIG. 1, FIG. 2, FIG. 3 and paragraphs [0052]-[0054]: “FIG. 1 shows just one example of an HMD… FIG. 2, which illustrates the positions 100 of the users eyes… The combination of the users face, the exterior shield 120 and the interior shield 130 form two compartments 140, one for each eye. In each of the compartments there is provided a display element 150 and one or more optical 
one or more infrared light sources distributed at a periphery of the convex lens and configured to provide infrared light compensation for the eye of the user corresponding to the convex lens (see Raghoebardajal, paragraph [0125]: “FIG. 19 schematically illustrates a camera array, for example a so-called a light-field camera, also referred to as a plenoptic camera, which uses a micro lens array to capture so-called light-field information about a scene. In particular, FIG. 19 schematically illustrates an array of 4×4 lenses 980 of such a camera”). 
Regarding claim 1, Raghoebardajal discloses all the claimed limitations with the exception of wherein when viewed along a direction parallel with an optical axis of the convex lens, the one or more infrared light sources are all installed, without incurring any additional space requirement, outside of the convex lens and within a coverage area of a circumscribed rectangle of the convex lens, wherein the circumscribed rectangle has a substantially same horizontal width as a horizontal width of the convex lens, and a substantially same vertical height as a vertical height of the convex lens when viewed along the direction parallel with the optical axis of the convex lens; and a camera associated with the convex lens, a lens of the camera facing the eye of the user corresponding to the convex lens for infrared image acquisition of physiological features of the eye of the user.
Wilson from the same or similar fields of endeavor discloses wherein when viewed along a direction parallel with an optical axis of the convex lens, the one or more infrared light sources are all installed, without incurring any additional space requirement, outside of the convex lens and within a coverage area of a circumscribed rectangle of the convex lens (see Wilson, FIG. 2 and paragraphs [0029]-[0030]: “the left-eye convex lens 114 a and the right-eye 
a camera associated with the convex lens, a lens of the camera facing the eye of the user corresponding to the convex lens for infrared image acquisition of physiological features of the eye of the user (see Wilson, paragraph [0041]: “The infrared light reaching the cornea 302 of the user 300 is reflected from the cornea 302 of the user 300, and directed to the direction of the convex lens 114 again. This infrared light passes through the convex lens 114 and is reflected from the hot mirror 112. The camera 116 includes a filter that shields visible light and captures near-infrared light reflected from the hot mirror 112”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wilson with the teachings as in Raghoebardajal. The motivation for doing so would ensure the system to have the ability to use the A head mounted display adapted for use mounted on a user's head disclosed in Wilson to dispose a plurality of infrared light sources in the lens holding unit that 
Regarding claim 2, the combination teachings of Raghoebardajal and Wilson as discussed above also disclose the apparatus of claim 1, wherein the apparatus comprises two convex lenses (see Wilson, paragraph [0028]: “As shown in FIG. 2, a left-eye convex lens 114 a is located at a position facing a cornea 302 a of the left eye of the user 300 when the user 300 mounts the head mounted display 100. Similarly, a right-eye convex lens 114 b is located at a position facing a cornea 302 b of the right eye of the user 300 when the user 300 mounts the head mounted display 100. The left-eye convex lens 114 a and the right-eye convex lens 114 b are grasped by a left-eye lens holding unit 152 a and a right-eye lens holding unit 152 b, respectively”), and each convex lens has one or more infrared light sources and a camera distributed at a periphery of the convex lens (see Wilson, FIG. 3 and paragraph [0032]: “The image display system 130 includes the infrared light source 103… the convex lens 114, a 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Raghoebardajal and Wilson as discussed above also disclose the apparatus of claim 1, wherein the one or more infrared light sources comprise a plurality of infrared light sources uniformly distributed at the periphery of the convex lens (see Wilson, paragraph [0031]: “the infrared light sources 103 included in the lens holding unit 152 are disposed in the periphery of the convex lens 114”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Raghoebardajal and Wilson as discussed above also disclose the apparatus of claim 1, wherein the camera is located at a side of the convex lens facing the user (see Wilson, paragraph [0032]: “3 is a diagram schematically illustrating an optical configuration of the image display system 130 housed by the housing 150 according to the example, and is a diagram when the housing 150 shown in FIG. 2 is seen from the lateral side on the left eye side. The image display system 130 includes the infrared light source 103, an image display element 108, a hot mirror 112, the convex lens 114, a camera 116, and an output unit 118” wherein camera 116 is located at the side of the convex lens 114 facing the user).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Raghoebardajal and Wilson as discussed above also disclose the apparatus of claim 5, wherein the camera is located below the convex lens (see Wilson, paragraph [0032]: “3 is a diagram schematically illustrating an optical configuration of the image display system 130 housed by the housing 150 according to the example, and is a diagram when the housing 150 shown in FIG. 2 is seen from the lateral side on the left eye side. The image display system 130 includes the infrared light source 103, 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Raghoebardajal and Wilson as discussed above also disclose the apparatus of claim 5, wherein the camera is installed in contact with the convex lens (see Wilson, paragraph [0008]: “a housing that houses the convex lens, the infrared light sources, and the camera”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Raghoebardajal and Wilson as discussed above also disclose the apparatus of claim 1, further comprising: 
an apparatus interface electrically connected to an electronic device installed on the apparatus, the electronic device being configured to play VR display content (see Raghoebardajal, paragraphs [0083]-[0084]: “FIG. 12 schematically illustrates an example peripheral device as viewed by the camera of the HMD for example by using the forward facing camera 122 or 322… the peripheral device is a steering wheel 500 for use by the user in playing (for example) a driving game”), 
wherein the camera and the one or more infrared light sources are connected to the apparatus interface through a data line (see Raghoebardajal, paragraph [0106]: “An infrared light source 900 and a camera 910 (which may be the camera 122/322 or another camera as discussed below) are under the control of a timing generator 920”), and wherein the camera is configured to transmit an infrared image to the electronic device through the apparatus interface and the data line (see Raghoebardajal, paragraph [0097]: “The image processor 620 passes information to a renderer 630 which generates a virtual version of the peripheral for display to the user”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 9, the combination teachings of Raghoebardajal and Wilson as discussed above also disclose the apparatus of claim 1, wherein the cameras is an infrared radiation (IR) camera or a red-green-blue (RGB) and IR integrated camera (see Wilson, paragraph [0041]: “the camera 116 is a near-infrared camera that captures near-infrared light emitted from the infrared light source 103 and is reflected from the cornea of the user 300”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Raghoebardajal and Wilson as discussed above also disclose a virtual reality (VR) viewing apparatus, comprising: 
a VR head-mounted apparatus, comprising: 
two convex lenses on a side of the VR head-mounted apparatus close to an eye of a user when the user wears the VR head-mounted apparatus (see Raghoebardajal, FIG. 1, FIG. 2, FIG. 3 and paragraphs [0052]-[0054]: “FIG. 1 shows just one example of an HMD… FIG. 2, which illustrates the positions 100 of the users eyes… The combination of the users face, the exterior shield 120 and the interior shield 130 form two compartments 140, one for each eye. In each of the compartments there is provided a display element 150 and one or more optical elements 160. The way in which the display element and the optical element(s) cooperate to provide a display to the user will be described with reference to FIG. 3. Referring to FIG. 3, the display element 150 generates a displayed image which is (in this example) refracted by the optical elements 160 (shown schematically as a convex lens but which could include compound lenses or other elements)”); 
one or more infrared light sources each corresponding to one of the two convex lenses distributed at a periphery of the corresponding convex lens and providing infrared light compensation for the eye of the user corresponding to the corresponding convex lens (see Raghoebardajal, paragraph [0125]: “FIG. 19 schematically illustrates a camera array, for example a so-called a light-field camera, also referred to as a plenoptic camera, which uses a 
an apparatus interface connected to the camera and the infrared light sources (see Raghoebardajal, paragraph [0106]: “An infrared light source 900 and a camera 910 (which may be the camera 122/322 or another camera as discussed below) are under the control of a timing generator 920”), and 
an electronic device electronically connected to the apparatus interface (see Raghoebardajal, paragraphs [0083]-[0084]: “FIG. 12 schematically illustrates an example 
wherein the camera is configured to transmit an infrared image of the eye of the user to the electronic device (see Raghoebardajal, paragraph [0097]: “The image processor 620 passes information to a renderer 630 which generates a virtual version of the peripheral for display to the user”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Raghoebardajal and Wilson as discussed above also disclose the VR viewing apparatus of claim 10, wherein the electronic device is a mobile phone or a tablet installed in the VR head-mounted apparatus (see Wilson, paragraph [0023]: “The image reproducing device 200 generates an image displayed by the head mounted display 100. Although not limited, as an example, the image reproducing device 200 is a device capable of reproducing an image of a stationary game console, a portable game console, a PC, a tablet, a smartphone, a phablet, a video player, a television or the like”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 13 is rejected for the same reasons as discussed in claim 5 above.
Claim 14 is rejected for the same reasons as discussed in claim 6 above.
Claim 15 is rejected for the same reasons as discussed in claim 7 above.
Claim 16 is rejected for the same reasons as discussed in claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484